

113 S1309 RS: Military Land Withdrawals Act
U.S. Senate
2013-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 378113th CONGRESS2d SessionS. 1309[Report No. 113–161]IN THE SENATE OF THE UNITED STATESJuly 16 (legislative day, July 15), 2013Mr. Wyden (by request) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesMay 14, 2014Reported by Ms. Landrieu, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo withdraw and reserve certain public land under the jurisdiction of the Secretary of the Interior
			 for military uses, and for other purposes.1.Short titleThis Act may be cited as the
			 Military Land Withdrawals
			 Act.2.Military land
			 withdrawals and codification of statutory provisions relating to China
			 Lake,
			 Limestone Hills, Chocolate Mountain, and Twentynine Palms(a)Military land
			 withdrawals and creation of new chapterSubtitle A of title 10,
			 United States Code, is amended by inserting after chapter 173 the
			 following new
			 chapter:174Land
				withdrawalsSubchapterSec.I.
					 General
					 Provisions2931II.
					 China Lake, California2955III.
					 Limestone Hills, Montana2957IV.
					 Chocolate Mountain,
					 California2959V.
					 Twentynine Palms,
					 California2961IGeneral
				provisionsSec.2931. General applicability;
				  definition.2932. Maps and legal
				  descriptions.2933. Access
				  restrictions.2934. Changes in
				  use.2935. Authorizations for
				  nondefense-related uses.2936. Brush and fire
				  prevention and suppression.2937. On-going
				  decontamination.2938. Water
				  rights.2939. Hunting, fishing, and
				  trapping.2940. Limitations on
				  extensions and withdrawals.2941. Application for renewal
				  of a withdrawal and reservation.2942. Limitation on
				  subsequent availability of lands for appropriation.2943.
				  Relinquishment.2944. Interchanges and
				  transfers of Federal lands.2945. Delegability by the
				  Secretary of the Interior.2946. Land withdrawals;
				  immunity of United States.2931.General
				applicability; definition(a)Applicability
				of subchapterThe provisions of this subchapter apply to any
				withdrawal made by this chapter.(b)Rules of
				construction(1)Except as may be
				provided pursuant to section 2944 of this title, nothing in this
			 chapter shall
				be construed as assigning management of real property under the
			 administrative
				jurisdiction of the Secretary concerned to the Secretary of the
				Interior.(2)The terms manage and
				management, when used in reference to lands withdrawn and reserved
				by this chapter, include the authority to exercise jurisdiction,
			 custody, and
				control over those lands in accordance with this title, except that
			 those terms
				do not include authority for land disposal.(c)DefinitionIn
				this chapter, the term Indian tribe has the meaning given such
				term in section 102 of the Federally Recognized Indian Tribe List
			 Act of 1994
				(25 U.S.C. 479a).2932.Maps and
				legal descriptions(a)Preparation of
				maps and legal descriptionsAs soon as practicable after the date
				of the enactment of a subchapter of this chapter, the Secretary of
			 the Interior
				shall—(1)publish in the
				Federal Register a notice containing the legal description of the
			 lands
				withdrawn and reserved by such subchapter; and(2)file a map or
				maps and legal description of the lands withdrawn and reserved by
			 such
				subchapter with the Committee on Armed Services and the Committee
			 on Energy and
				Natural Resources of the Senate and the Committee on Armed Services
			 and the
				Committee on Natural Resources of the House of Representatives.(b)Legal
				effectSuch maps and legal descriptions shall have the same force
				and effect as if they were included in this chapter, except that
			 the Secretary
				of the Interior may correct clerical and typographical errors in
			 such maps and
				legal descriptions.(c)AvailabilityCopies
				of such maps and legal descriptions shall be available for public
				inspection—(1)in the
				appropriate offices of the Bureau of Land Management;(2)in the office of
				the commanding officer of the military installation at which the
			 lands are
				withdrawn; and(3)if the military
				installation is under the management of the National Guard, in the
			 office of
				the Adjutant General of the State in which the installation is
			 located.(d)CostsThe
				Secretary concerned shall reimburse the Secretary of the Interior
			 for the costs
				incurred by the Secretary of the Interior in implementing this
			 section.2933.Access
				restrictions(a)In
				generalIf the Secretary concerned determines that military
				operations, public safety, or national security require the closure
			 to the
				public of any road, trail, or other portion of the lands withdrawn
			 and reserved
				by a subchapter of this chapter, the Secretary may take such action
			 as the
				Secretary determines necessary or desirable to effect and maintain
			 such
				closure.(b)LimitationAny
				closure under subsection (a) shall be limited to the minimum areas
			 and periods
				that the Secretary concerned determines are required for the
			 purposes specified
				in such subsection.(c)Consultation(1)Before a closure under
				this section is implemented, the Secretary concerned shall consult
			 with the
				Secretary of the Interior.(2)In a case in which such a closure may
				affect access to or use of sacred sites or resources considered
			 important by an
				Indian tribe, the Secretary concerned shall consult, at the
			 earliest
				practicable time, with that tribe.(3)No consultation is required under
				paragraph (1) or (2)—(A)if the closure is already provided for
				in an integrated natural resources management plan, an installation
			 cultural
				resources management plan, or a land use management plan; or(B)in the case of an emergency, as
				determined by the Secretary concerned.(d)NoticeImmediately
				preceding and during any closure under subsection (a), the
			 Secretary concerned
				shall post appropriate warning notices and take other steps, as
			 necessary, to
				notify the public of the closure.2934.Changes in
				use(a)Other uses
				authorizedThe Secretary concerned may authorize the use of lands
				withdrawn and reserved by a subchapter of this chapter for
			 defense-related
				purposes in addition to the purposes specified in such subchapter.(b)Notice to
				secretary of the interiorThe Secretary concerned shall promptly
				notify the Secretary of the Interior in the event that the lands
			 withdrawn and
				reserved by a subchapter of this chapter will be used for
			 additional
				defense-related purposes. Such notification shall indicate—(1)the additional
				use or uses involved;(2)the planned
				duration of such additional uses; and(3)the extent to
				which such additional uses will require that additional or more
			 stringent
				conditions or restrictions be imposed on otherwise-permitted
				non-defense-related uses of the withdrawn and reserved lands or
			 portions
				thereof.2935.Authorizations
				for nondefense-related uses(a)Authorizations
				by the secretary of the interiorSubject to the applicable
				withdrawals contained in each subchapter of this chapter, with the
			 consent of
				the Secretary concerned, the Secretary of the Interior may
			 authorize the use,
				occupancy, or development of the lands withdrawn and reserved by
			 this
				chapter.(b)Authorizations
				by the secretary concernedThe Secretary concerned may authorize
				the use, occupancy, or development of the lands withdrawn and
			 reserved by this
				chapter—(1)for a
				defense-related purpose; or(2)subject to the
				consent of the Secretary of the Interior, for a non-defense-related
				purpose.(c)Form of
				authorizationAn authorization under this section may be provided
				by lease, easement, right-of-way, permit, license, or other
			 instrument
				authorized by law.(d)Prevention of
				drainage of oil or gas resourcesFor the purpose of preventing
				drainage of oil or gas resources, the Secretary of the Interior may
			 lease lands
				otherwise withdrawn from operation of the mineral leasing laws and
			 reserved for
				defense-related purposes under this chapter, under such terms and
			 conditions as
				the Secretary considers appropriate. No surface occupancy may be
			 approved by
				the Secretary of the Interior without the consent of the Secretary
			 concerned.
				The Secretary of the Interior may unitize or consent to
			 communitization of such
				lands. The Secretary of the Interior may promulgate regulations to
			 implement
				this subsection.2936.Brush and
				range fire prevention and suppression(a)Required
				activitiesThe Secretary concerned shall, consistent with any
				applicable land management plan, take necessary precautions to
			 prevent, and
				actions to suppress, brush and range fires occurring as a result of
			 military
				activities on the lands withdrawn and reserved by this chapter,
			 including fires
				outside those lands that spread from the withdrawn and reserved
			 lands and which
				occurred as a result of such activities.(b)Cooperation of
				secretary of the interiorAt the request of the Secretary
				concerned, the Secretary of the Interior shall provide assistance
			 in the
				suppression of such fires and shall be reimbursed for such
			 assistance by the
				Secretary concerned. Notwithstanding section 2215 of this title,
			 the Secretary
				concerned may transfer to the Secretary of the Interior, in
			 advance, funds to
				reimburse the costs of the Department of the Interior in providing
			 such
				assistance.2937.On-going
				decontaminationThroughout the
				duration of a withdrawal and reservation of lands under this
			 chapter, the
				Secretary concerned shall maintain, to the extent funds are
			 available for such
				purpose, a program of decontamination of contamination caused by
				defense-related uses on such lands consistent with applicable
			 Federal and State
				law. The Secretary of Defense shall include a description of such
				decontamination activities in the annual report required by section
			 2711 of
				this title.2938.Water
				rights(a)No reservation
				createdNothing in this chapter shall be construed—(1)to establish a
				reservation in favor of the United States with respect to any water
			 or water
				right on the lands withdrawn and reserved by this chapter; or(2)to authorize the
				appropriation of water on such lands except in accordance with
			 applicable State
				law.(b)Effect on
				previously acquired or reserved water rightsThis section shall
				not be construed to affect any water rights acquired or reserved by
			 the United
				States before the date of the enactment of the applicable
			 subchapter of this
				chapter, and the Secretary concerned may exercise any such
			 previously acquired
				or reserved water rights.2939.Hunting,
				fishing, and trappingSection
				2671 of this title shall apply to all hunting, fishing, and
			 trapping on the
				lands withdrawn and reserved by this chapter and for which
			 management has been
				assigned to the Secretary concerned.2940.Limitation on
				extensions and renewalsThe
				withdrawals and reservations established by this chapter may not be
			 extended or
				renewed except by a law enacted by Congress.2941.Application
				for renewal of a withdrawal and reservation(a)NoticeTo
				the extent practicable, no later than five years before the
			 termination of a
				withdrawal and reservation established by a subchapter of this
			 chapter, the
				Secretary concerned shall notify the Secretary of the Interior as
			 to whether or
				not the Secretary concerned will have a continuing defense-related
			 need for any
				of the lands withdrawn and reserved by such subchapter after the
			 termination
				date of such withdrawal and reservation. The Secretary concerned
			 shall provide
				a copy of the notice to the Committee on Armed Services and the
			 Committee on
				Energy and Natural Resources of the Senate and the Committee on
			 Armed Services
				and the Committee on Natural Resources of the House of
			 Representatives.(b)Filing for
				extensionIf the Secretary concerned concludes that there will be
				a continuing defense-related need for any of such lands after the
			 termination
				date, the Secretary shall file an application for extension of the
			 withdrawal
				and reservation of such needed lands in accordance with the
			 regulations and
				procedures of the Department of the Interior applicable to the
			 extension of
				withdrawals.2942.Limitation on
				subsequent availability of lands for appropriationAt
				the time of termination of a withdrawal and reservation made by a
			 subchapter of
				this chapter, the previously withdrawn lands shall not be open to
			 any form of
				appropriation under the public land laws, including the mining laws
			 and the
				mineral leasing and geothermal leasing laws, until the Secretary of
			 the
				Interior publishes in the Federal Register an appropriate order
			 specifying the
				date upon which such lands shall be restored to the public domain
			 and opened
				for such purposes.2943.Relinquishment(a)Notice of
				intention To relinquishIf, during the period of withdrawal and
				reservation, the Secretary concerned decides to relinquish any or
			 all of the
				lands withdrawn and reserved by a subchapter of this chapter, the
			 Secretary
				concerned shall file a notice of intention to relinquish with the
			 Secretary of
				the Interior.(b)Determination
				of contaminationAs a part of the notice under subsection (a),
				the Secretary concerned shall include a written determination
			 concerning
				whether and to what extent the lands that are to be relinquished
			 are
				contaminated with explosive materials or toxic or hazardous
			 substances.(c)Public
				noticeThe Secretary of the Interior shall publish in the Federal
				Register the notice of intention to relinquish, including the
			 determination
				concerning the contaminated state of the lands.(d)Decontamination
				of lands To be relinquished(1)Decontamination
				requiredIf land subject of a notice of intention to relinquish
				pursuant to subsection (a) is contaminated, and the Secretary of
			 the Interior,
				in consultation with the Secretary concerned, determines that
			 decontamination
				is practicable and economically feasible (taking into consideration
			 the
				potential future use and value of the land) and that, upon
			 decontamination, the
				land could be opened to operation of some or all of the public land
			 laws,
				including the mining laws and the mineral leasing and geothermal
			 leasing laws,
				the Secretary concerned shall decontaminate the land to the extent
			 that funds
				are appropriated for such purpose.(2)AlternativesIf
				the Secretary of the Interior, after consultation with the
			 Secretary concerned,
				concludes that decontamination of land subject of a notice of
			 intention to
				relinquish pursuant to subsection (a) is not practicable or
			 economically
				feasible, or that the land cannot be decontaminated sufficiently to
			 be opened
				to operation of some or all of the public land laws, or if Congress
			 does not
				appropriate sufficient funds for the decontamination of such land,
			 the
				Secretary of the Interior shall not be required to accept the land
			 proposed for
				relinquishment.(3)Status of
				contaminated lands upon terminationIf, because of their
				contaminated state, the Secretary of the Interior declines to
			 accept the lands
				withdrawn and reserved by a subchapter of this chapter which have
			 been proposed
				for relinquishment, or if at the expiration of the withdrawal and
			 reservation
				made by such subchapter the Secretary of the Interior determines
			 that some of
				the lands withdrawn and reserved by such subchapter are
			 contaminated to an
				extent which prevents opening such contaminated lands to operation
			 of the
				public land laws—(A)the Secretary
				concerned shall take appropriate steps to warn the public of the
			 contaminated
				state of such lands and any risks associated with entry onto such
			 lands;(B)after the
				expiration of the withdrawal and reservation, the Secretary
			 concerned shall
				undertake no activities on such lands except in connection with
			 decontamination
				of such lands; and(C)the Secretary
				concerned shall report to the Secretary of the Interior and to the
			 Congress
				concerning the status of such lands and all actions taken in
			 furtherance of
				this paragraph.(e)Revocation
				authorityUpon deciding that it is in the public interest to
				accept the lands proposed for relinquishment pursuant to subsection
			 (a), the
				Secretary of the Interior may order the revocation of a withdrawal
			 and
				reservation established by a subchapter of this chapter as it
			 applies to such
				lands. The Secretary of the Interior shall publish in the Federal
			 Register the
				revocation order, which shall—(1)terminate the
				withdrawal and reservation;(2)constitute
				official acceptance of the lands by the Secretary of the Interior;
			 and(3)state the date
				upon which the lands will be opened to the operation of some or all
			 of the
				public land laws, including the mining laws.(f)Acceptance by
				secretary of the interiorNothing in this section shall be
				construed to require the Secretary of the Interior to accept the
			 lands proposed
				for relinquishment if the Secretary determines that such lands are
			 not suitable
				for return to the public domain. If the Secretary makes such a
			 determination,
				the Secretary shall provide notice of the determination to
			 Congress.2944.Interchanges
				and transfers of Federal lands(a)AuthorityThe
				Secretary of the Interior and the Secretary concerned may
			 interchange or
				transfer between each other parcels of Federal land under their
			 jurisdiction. A
				parcel may include multiple non-contiguous pieces of Federal lands.(b)ConditionsAny
				interchange or transfer of land under this section is subject to
			 the following
				conditions:(1)The Secretary of
				the Interior and the Secretary concerned must each determine that
			 the
				interchange or transfer is to the benefit of their respective
			 department and in
				the public interest.(2)Both parcels of
				land to be interchanged must, before the interchange, be located on
			 the same
				military installation.(3)Both parcels of
				land to be interchanged must be of approximately the same acreage.(4)The parcel to be
				transferred must be located on the military installation to which
			 it is
				transferred.(5)The parcel
				interchanged or transferred by the Secretary of the Interior must
			 be part of
				the lands withdrawn and reserved by this chapter.(6)The parcel
				interchanged or transferred by the Secretary concerned must be
			 under the
				administrative jurisdiction of the Secretary concerned and excess
			 to the needs
				of the Department of Defense.(7)During the term
				of a withdrawal, no more than 5,000 acres may be transferred under
			 this section
				by one Secretary to the other on any one military installation.(c)Status of
				federal land after interchangeUpon completion of an interchange
				or transfer under this section—(1)at the discretion
				of the Secretary of the Interior, a parcel received by the
			 Secretary of the
				Interior may—(A)become withdrawn
				and reserved lands under the provisions of this chapter; or(B)be managed as
				public lands under the provisions of the Federal Land Policy and
			 Management Act
				(43 U.S.C. 1701 et seq.) and other applicable law; and(2)a parcel received
				by the Secretary concerned shall—(A)cease to be part
				of the public lands and lands withdrawn and reserved by this
			 chapter;
				and(B)be treated as
				property under section 102(9) of title 40 under the administrative
			 jurisdiction
				of the Secretary concerned.(d)Equalization
				paymentsNeither the Secretary of the Interior nor the Secretary
				concerned may make an equalization payment to further a land
			 interchange or
				transfer under this section.2945.Delegability
				by the Secretary of the InteriorThe Secretary of the Interior may delegate
				the Secretary’s functions under this chapter, except that an order
			 pursuant to
				section 2942 of this title and a revocation order pursuant to
			 section 2943(e)
				of this title may be approved and signed only by individuals in the
			 Office of
				the Secretary who have been appointed by the President, by and with
			 the advice
				and consent of the Senate.2946.Land
				withdrawals; immunity of the United StatesThe United States and all departments and
				agencies thereof, and their officers and employees, shall be held
			 harmless and
				shall not be liable for any injuries or damages to persons or
			 property suffered
				in the course of any mining or mineral or geothermal leasing
			 activity or other
				authorized non-defense-related activity conducted on lands
			 withdrawn and
				reserved by this chapter.IIChina lake,
				californiaSec.2955a. Withdrawal and
				  reservation.2955b. Management of
				  withdrawn and reserved lands.2955c. Duration of withdrawal
				  and reservation.2955a.Withdrawal
				and reservation(a)Withdrawal(1)Subject to valid
				existing rights and except as otherwise provided in this
			 subchapter, the public
				lands and interests in lands described in subsection (c), and all
			 other areas
				within the boundary of such lands as depicted on the map provided
			 for by
				section 2932 of this title which may become subject to the
			 operation of the
				public land laws, are hereby withdrawn from all forms of
			 appropriation under
				the public land laws, including the mining laws and the mineral
			 leasing
				laws.(b)ReservationThe
				lands withdrawn by subsection (a) are reserved for use by the
			 Secretary of the
				Navy for the following purposes:(1)Use as a
				research, development, test, and evaluation laboratory.(2)Use as a range
				for air warfare weapons and weapon systems.(3)Use as a
				high-hazard testing and training area for aerial gunnery, rocketry,
			 electronic
				warfare and countermeasures, tactical maneuvering and air support,
			 and directed
				energy and unmanned aerial systems.(4)Geothermal
				leasing, development, and related power production activities.(5)Other
				defense-related purposes consistent with the purposes specified in
			 the
				preceding paragraphs and authorized pursuant to section 2934 of
			 this
				title.(c)Land
				descriptionThe public lands and interests in lands referred to
				in subsection (a) are the Federal lands located within the
			 boundaries of the
				Naval Air Weapons Station China Lake, comprising approximately
			 1,030,000 acres
				in Inyo, Kern, and San Bernardino Counties, California, as
			 generally depicted
				on a map entitled Naval Air Weapons Station China Lake
				Withdrawal—Renewal, dated XX, xx, 2012, and filed in accordance with
				section 2932 of this title.2955b.Management
				of withdrawn and reserved lands(a)Management by
				the secretary of the interior(1)Except as provided in
				subsection (b), during the period of the withdrawal and reservation
			 of lands by
				this subchapter, the Secretary of the Interior shall manage the
			 lands withdrawn
				and reserved by section 2955a of this title in accordance with this
			 chapter,
				the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701
			 et seq.),
				and other applicable law.(2)To the extent consistent with
				applicable law and Executive orders, the lands withdrawn by section
			 2955a of
				this title may be managed in a manner permitting the following
				activities:(A)Grazing.(B)Protection of wildlife and wildlife
				habitat.(C)Preservation of cultural
				properties.(D)Control of predatory and other
				animals.(E)Recreation and education.(F)Prevention and appropriate suppression
				of brush and range fires resulting from non-military activities.(G)Geothermal leasing and development and
				related power production activities.(3)All non-defense-related uses of such
				lands, including the uses described in paragraph (2), shall be
			 subject to such
				conditions and restrictions as may be necessary to permit the
			 defense-related
				use of such lands for the purposes specified in or authorized
			 pursuant to this
				chapter.(b)Assignment of
				management(1)The Secretary of the
				Interior may assign the management responsibility, in whole or in
			 part, for the
				lands withdrawn and reserved by section 2955a of this title to the
			 Secretary of
				the Navy who, if so assigned, shall manage such lands in accordance
			 with this
				title, title I of the Sikes Act (16 U.S.C. 670a et seq.), the
			 Federal Land
				Policy and Management Act of 1976, and cooperative management
			 arrangements
				between the Secretary of the Interior and the Secretary of the
			 Navy. Nothing in
				this subsection or section 2935 of this title shall affect
			 geothermal leases
				issued by the Secretary of the Interior before the date of the
			 enactment of
				this subchapter, or the responsibility of the Secretary of the
			 Interior to
				administer and manage such leases, consistent with the provisions
			 of this
				section.(2)The Secretary of the Interior shall
				be responsible for the issuance of any lease, easement,
			 right-of-way, permit,
				license, or other instrument authorized by law with respect to any
			 activity
				which involves both the lands withdrawn and reserved by section
			 2955a of this
				title and any other lands not under the administrative jurisdiction
			 of the
				Secretary of the Navy. Any such authorization shall be issued only
			 with the
				consent of the Secretary of the Navy and shall be subject to such
			 conditions as
				the Secretary of the Navy may prescribe with regard to those lands
			 withdrawn
				and reserved by section 2955a of this title.(3)Neither this chapter nor any other
				provision of law shall be construed to prohibit the Secretary of
			 the Interior
				from issuing and administering any lease pursuant to the Geothermal
			 Steam Act
				of 1970 (30 U.S.C. 1001 et seq.) and other applicable law for the
			 development
				and utilization of geothermal steam and associated geothermal
			 resources on the
				lands withdrawn and reserved by section 2955a of this title, but
			 such a lease
				may not be issued without the concurrence of the Secretary of the
			 Navy.(4)This chapter shall not affect the
				geothermal exploration and development authority of the Secretary
			 of the Navy
				under section 2917 of this title with respect to the lands
			 withdrawn and
				reserved by section 2955a, except that the Secretary of the Navy
			 shall obtain
				the concurrence of the Secretary of the Interior before taking
			 action under
				section 2917.(5)Upon the expiration of the withdrawal
				and reservation or upon the relinquishment of the lands withdrawn
			 and reserved
				by section 2955a of this title, Navy contracts for the development
			 of
				geothermal resources at Naval Air Weapons Station China Lake then
			 in effect (as
				amended or renewed by the Navy after the date of the enactment of
			 this
				subchapter) shall remain in effect, except that the Secretary of
			 the Interior,
				with the consent of the Secretary of the Navy, may offer to
			 substitute a
				standard geothermal lease for any such contract.(6)Any lease made pursuant to section
				2935(d) of this title of lands withdrawn and reserved by section
			 2955a of this
				title shall require the concurrence of the Secretary of the Navy if
			 the
				Secretary determines that the proposed lease may interfere with
			 geothermal
				resources on those lands.(7)The Secretary of the Navy shall be
				responsible for the management of wild horses and burros located on
			 the lands
				withdrawn and reserved by section 2955a of this title and may use
			 helicopters
				and motorized vehicles for such purpose. Such management shall be
			 conducted in
				accordance with laws applicable to such management on public lands.
			 The
				Secretary of the Interior and the Secretary of the Navy shall enter
			 into an
				agreement for implementation of such management.(c)Continuation of
				existing agreementThe agreement between the Secretary of the
				Interior and the Secretary of the Navy entered into before the date
			 of the
				enactment of this subchapter pursuant to section 805 of the
			 California Military
				Lands Withdrawal and Overflights Act of 1994 shall continue in
			 effect until the
				earlier of—(1)the date on which
				the Secretaries enter into a new agreement; or(2)the date that is
				one year after the date of the enactment of this subchapter.(d)Cooperation in
				development of management plan(1)The Secretary of the
				Navy and the Secretary of the Interior shall update and maintain
			 cooperative
				arrangements concerning land resources and land uses on the lands
			 withdrawn and
				reserved by section 2955a of this title.(2)Cooperative arrangements under
				paragraph (1) shall focus on and apply to sustainable management
			 and protection
				of the natural and cultural resources and environmental values
			 found on such
				withdrawn and reserved lands, consistent with the defense-related
			 purposes for
				which those lands are withdrawn and reserved.(3)Each cooperative arrangement under
				paragraph (1) shall include a comprehensive land use management
			 plan which
				shall integrate and be consistent with all applicable law,
			 including the
				requirements of title I of the Sikes Act and the Federal Land
			 Policy and
				Management Act of 1976. Each such management plan shall be reviewed
			 annually
				and shall be updated, as needed, in response to evolving management
				requirements and to complement the updates of other applicable land
			 use and
				resource management and planning.(e)Implementing
				agreement(1)The Secretary of the
				Interior and the Secretary of the Navy may enter into a written
			 agreement to
				implement the comprehensive land use management plan developed
			 under subsection
				(d).(2)An agreement under paragraph (1)
				shall include a provision for periodic review of the agreement for
			 its
				adequacy, effectiveness, and need for revision.(3)The duration of an agreement under
				paragraph (1) shall be the same as the period of the withdrawal and
			 reservation
				of lands under this subchapter, but may be amended from time to
			 time.2955c.Duration of
				withdrawal and reservationThe
				withdrawal and reservation made by this subchapter shall terminate
			 on March 31,
				2039.IIILimestone
				hills, montanaSec.2957a. Withdrawal and
				  reservation.2957b. Management of
				  withdrawn and reserved lands.2957c. Duration of withdrawal
				  and reservation.2957d. Special rules
				  governing minerals management.2957e. Grazing.2957a.Withdrawal
				and reservation(a)WithdrawalSubject
				to valid existing rights and except as otherwise provided in this
			 subchapter,
				the public lands and interests in lands described in subsection
			 (c), and all
				other areas within the boundary of such lands as depicted on the
			 map provided
				for by section 2932 of this title which may become subject to the
			 operation of
				the public land laws, are hereby withdrawn from all forms of
			 appropriation
				under the public land laws, including the mining laws and the
			 mineral leasing
				and geothermal leasing laws.(b)ReservationThe
				lands withdrawn by subsection (a) are reserved for use by the
			 Secretary of the
				Army for the following purposes:(1)The conduct of
				training for active and reserve components of the armed forces.(2)The conduct of
				training by the Montana Department of Military Affairs; any such
			 use may not
				interfere with purposes specified in paragraphs (1) and (3).(3)The construction,
				operation, and maintenance of organizational support and
			 maintenance facilities
				for component units conducting training.(4)Other
				defense-related purposes consistent with the purposes specified in
			 the
				preceding paragraphs and authorized pursuant to section 2934 of
			 this
				title.(5)The conduct of
				training by State and local law enforcement agencies, civil defense
				organizations, and public education institutions; any such use may
			 not
				interfere with military training activities.(c)Land
				descriptionThe public lands and interests in lands referred to
				in subsection (a) are the Federal lands comprising approximately
			 18,644 acres
				in Broadwater County, Montana, as generally depicted as Proposed Land
				Withdrawal on the map entitled Limestone Hills Training Area Land
				Withdrawal dated _____, and filed in accordance with section 2932 of
				this title.(d)Indian
				tribesNothing in this subchapter shall be construed as altering
				any rights reserved for an Indian tribe for tribal use by treaty or
			 Federal
				law. Subject to section 2933 of this title, the Secretary of the
			 Army shall
				consult with any Indian tribe in the vicinity of the lands
			 withdrawn and
				reserved by this section before taking action affecting tribal
			 rights or
				cultural resources protected by treaty or Federal law.2957b.Management
				of withdrawn and reserved landsDuring the period of the withdrawal and
				reservation made by this subchapter, the Secretary of the Army
			 shall manage the
				lands withdrawn and reserved by this subchapter for the purposes
			 specified in
				section 2957a of this title.2957c.Duration of
				withdrawal and reservation(a)TermThe
				withdrawal and reservation made by this subchapter shall terminate
			 on March 31,
				2039.(b)Extension of
				termNotwithstanding section 2940 of this title, in accordance
				with section 2 of the Act of February 28, 1958, Public Law 85–337
			 (72 STAT.
				27), commonly known as the Engle Act (43 U.S.C. 156), if an
				application is filed by the Secretary of the Army in accordance
			 with section
				2941 of this title, the Secretary of the Interior may use the
			 authority and
				procedures under section 204 of the Federal Land Policy and
			 Management Act of
				1976 (43 U.S.C. 1714) to extend the withdrawal and reservation made
			 by this
				subchapter for an additional term not to exceed 20 years in
			 accordance with
				that section and other applicable law.2957d.Special
				rules governing minerals management(a)Indian creek
				mineLocatable mineral activities in the approved Indian Creek
				Mine, plan of operations MTM–78300, shall be regulated pursuant to
			 subparts
				3715 and 3809 of title 43, Code of Federal Regulations.
			 Notwithstanding section
				2935 of this title, the Secretary of the Army shall make no
			 determination that
				the disposition of or exploration for minerals as provided for in
			 the approved
				plan of operations is inconsistent with the military uses of such
			 lands. The
				coordination of such disposition of and exploration for minerals
			 with military
				uses of such lands shall be determined pursuant to procedures in an
			 agreement
				provided for under subsection (d).(b)Removal of
				unexploded ordnance on lands To be minedThe Secretary of the
				Army shall request funding for and, subject to the availability of
			 such funds,
				shall remove unexploded ordnance on lands withdrawn and reserved by
			 this
				subchapter which are subject to mining under subsection (a),
			 consistent with
				applicable Federal and State law. The Secretary of the Army may
			 engage in such
				removal of unexploded ordnance in phases to accommodate the
			 development of the
				Indian Creek Mine pursuant to subsection (a).(c)Report on
				removal activitiesThe Secretary of the Army shall annually
				submit to the Secretary of the Interior a report regarding the
			 unexploded
				ordnance removal activities for the previous fiscal year performed
			 pursuant to
				subsection (b). The report shall include the amounts of funding
			 expended for
				unexploded ordnance removal on such lands.(d)Implementation
				agreement for mining activities(1)The Secretary of the
				Interior and the Secretary of the Army shall enter into an
			 agreement to
				implement this section with regard to coordination of
			 defense-related uses and
				mining and the ongoing removal of unexploded ordnance. The
			 agreement shall
				provide the following:(A)Procedures that will be used to
				facilitate day-to-day joint-use of the Limestone Hills Training
			 Area.(B)Procedures for access through mining
				operations covered by this section to training areas within the
			 boundaries of
				the Limestone Hills Training Area.(C)Procedures for scheduling of the
				removal of unexploded ordnance.(2)The Secretary of the Interior and the
				Secretary of the Army shall invite Graymont Western US, Inc., or
			 any successor
				or assign of the approved Indian Creek Mine mining plan of
			 operations,
				MTM–78300, to be a party to the agreement.2957e.Grazing(a)Issuance and
				administration of permits and leasesThe issuance and
				administration of grazing permits and leases, including their
			 renewal, on the
				lands withdrawn and reserved by this subchapter shall be managed by
			 the
				Secretary of the Interior consistent with all applicable laws,
			 regulations, and
				policies of the Secretary of the Interior relating to such permits
			 and
				leases.(b)Safety
				requirementsWith respect to any grazing permit or lease issued
				after the date of enactment of this subchapter for lands withdrawn
			 and reserved
				by this subchapter, the Secretary of the Interior and the Secretary
			 of the Army
				shall jointly establish procedures that are consistent with
			 Department of the
				Army explosive and range safety standards and that provide for the
			 safe use of
				any such lands.(c)AssignmentThe
				Secretary of the Interior may, with the agreement of the Secretary
			 of the Army,
				assign the authority to issue and to administer grazing permits and
			 leases to
				the Secretary of the Army, except that such an assignment may not
			 include the
				authority to discontinue grazing on the lands withdrawn and
			 reserved by this
				subchapter.IVChocolate
				mountain, californiaSec.2959a. Withdrawal and
				  reservation.2959b. Management of
				  withdrawn and reserved lands.2959c. Duration of withdrawal
				  and reservation.2959d. Access.2959a.Withdrawal
				and reservation(a)WithdrawalSubject
				to valid existing rights and except as otherwise provided in this
			 subchapter,
				the public lands and interests in lands described in subsection
			 (c), and all
				other areas within the boundary of such lands as depicted on the
			 map provided
				for by section 2932 of this title which may become subject to the
			 operation of
				the public land laws, are hereby withdrawn from all forms of
			 appropriation
				under the public land laws, including the mining laws and the
			 mineral leasing
				and geothermal leasing laws.(b)ReservationThe
				lands withdrawn by subsection (a) are reserved for use by the
			 Secretary of the
				Navy for the following purposes:(1)Testing and
				training for aerial bombing, missile firing, tactical maneuvering,
			 and air
				support.(2)Small unit ground
				forces training, including artillery firing, demolition activities,
			 and small
				arms field training.(3)Other
				defense-related purposes consistent with the purposes specified in
			 the
				preceding paragraphs and authorized pursuant to section 2934 of
			 this
				title.(c)Land
				descriptionThe public lands and interests in lands referred to
				in subsection (a) are the Federal lands comprising approximately
			 228,325 acres
				in Imperial and Riverside Counties, California, as generally
			 depicted on a map
				entitled Chocolate Mountain Aerial Gunnery Range
				Proposed—Withdrawal, said map originally dated 1987, with revised dating
				to July 1993, prepared by Department of the Navy, Naval Facilities
			 Engineering
				Command, identified as WESTDIV Drawing No. C–102370, on file with
			 the
				Department of the Interior, Bureau of Land Management, California
			 State Office,
				and filed in accordance with section 2932 of this title.2959b.Management
				of withdrawn and reserved lands(a)Management by
				the secretary of the interiorExcept as provided in subsection
				(b), during the period of the withdrawal and reservation of lands
			 by this
				subchapter, the Secretary of the Interior shall manage the lands
			 withdrawn and
				reserved by section 2959a of this title in accordance with this
			 chapter, the
				Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et
			 seq.), and
				other applicable law.(b)Assignment of
				management to the secretary of the navyThe Secretary of the
				Interior may assign the management responsibility, in whole or in
			 part, for the
				lands withdrawn and reserved by section 2959a of this title to the
			 Secretary of
				the Navy. If the Secretary of the Navy accepts such assignment,
			 that Secretary
				shall manage such lands in accordance with this title, title I of
			 the Sikes Act
				(16 U.S.C. 670a et seq.), and other applicable law.(c)Implementing
				agreement(1)The Secretary of the
				Interior and the Secretary of the Navy may enter into a written
			 agreement to
				implement the assignment of management responsibility pursuant to
			 subsection
				(b).(2)An agreement under paragraph (1)
				shall include a provision for periodic review of the agreement for
			 its
				adequacy, effectiveness, and need for revision.(3)The duration of an agreement under
				paragraph (1) shall be the same as the period of the withdrawal and
			 reservation
				of lands under this subchapter, but may be amended from time to
			 time.(d)Access
				agreementThe Secretary of the Interior and the Secretary of the
				Navy may enter into a written agreement to address access to and
			 maintenance of
				Bureau of Reclamation facilities located within the boundary of the
			 Chocolate
				Mountains Aerial Gunnery Range.2959c.Duration of
				withdrawal and reservationThe
				withdrawal and reservation made by this subchapter shall terminate
			 on March 31,
				2039.2959d.AccessNotwithstanding section 2933 of this title,
				the lands withdrawn and reserved by section 2959a of this title,
			 other than
				those constituting the Bradshaw Trail, are closed to the public and
			 all uses,
				other than those authorized by section 2959a(b) of this title or
			 pursuant to
				section 2934 of this title, shall be subject to such conditions and
				restrictions as may be necessary to prevent any interference with
			 the uses
				authorized by section 2959a(b) of this title or pursuant to section
			 2934 of
				this title.VTwentynine palms,
				californiaSec.2961a. Withdrawal and
				  reservation.2961b. Management of
				  withdrawn and reserved lands.2961c. Duration of withdrawal
				  and reservation.2961a.Withdrawal
				and reservation(a)WithdrawalSubject
				to valid existing rights and except as otherwise provided in this
			 subchapter,
				the public lands and interests in lands described in subsection
			 (d), and all
				other areas within the boundary of such lands as depicted on the
			 map provided
				for by section 2932 of this title which may become subject to the
			 operation of
				the public land laws, are hereby withdrawn from all forms of
			 appropriation
				under the public land laws, including the mining laws and the
			 mineral leasing
				and geothermal leasing laws.(b)Reservation for
				secretary of the navyThe lands withdrawn by subsection (a)
				constituting the Exclusive Military Use Area are reserved for use
			 by the
				Secretary of the Navy for the following purposes:(1)Sustained,
				combined arms, live-fire, and maneuver field training for
			 large-scale Marine
				air ground task forces.(2)Individual and
				unit live-fire training ranges.(3)Equipment and
				tactics development.(4)Other
				defense-related purposes consistent with the purposes specified in
			 the
				preceding paragraphs and authorized pursuant to section 2934 of
			 this
				title.(c)Reservation for
				secretary of the interiorThe lands withdrawn by subsection (a)
				constituting the Shared Use Area are reserved for use by the
			 Secretary of the
				Navy for the purposes specified in subsection (b) and for the
			 Secretary of the
				Interior for the following purposes:(1)Public recreation
				when not used for military training and having been determined as
			 suitable for
				public use.(2)Natural resources
				conservation.(d)Land
				descriptionThe public lands and interests in lands referred to
				in subsection (a) are the Federal lands comprising approximately
			 154,663 acres
				in San Bernardino County, California, as generally depicted on a
			 map entitled
				___, dated ___, and filed in accordance with section 2932 of this
			 title. Such
				lands are divided into two areas, as follows:(1)The Exclusive
				Military Use Area, divided into four areas, consisting of one area
			 to the west
				of the Marine Corps Air Ground Combat Center of approximately
			 103,618 acres,
				one area south of the Marine Corps Air Ground Combat Center of
			 approximately
				21,304 acres, and two other areas, each measuring approximately 300
			 meters
				square, located inside the boundaries of the Shared Use Area.(2)The Shared Use
				Area, consisting of approximately 36,755 acres.2961b.Management
				of withdrawn and reserved lands(a)Management by
				the secretary of the navyDuring the period of withdrawal and
				reservation of lands by this subchapter, the Secretary of the Navy
			 shall,
				subject to subsection (b), manage the lands withdrawn and reserved
			 by section
				2961a of this title for the purposes specified in such section
			 pursuant
				to—(1)an integrated
				natural resources management plan prepared and implemented pursuant
			 to title I
				of the Sikes Act (16 U.S.C. 670 et seq.);(2)this title;
				and(3)a programmatic
				agreement between the United States Marine Corps and the California
			 State
				Historic Preservation Officer regarding operation, maintenance,
			 training, and
				construction at the United States Marine Air Ground Task Force
			 Training
				Command, Marine Corps Air Ground Combat Center, Twentynine Palms,
				California.(b)Management by
				the secretary of the interior(1)During the period of
				withdrawal and reservation of lands by this subchapter, the
			 Secretary of the
				Interior shall manage the Shared Use Area except for two 30-day
			 periods each
				year when such lands are exclusively used by the Secretary of the
			 Navy for
				military training purposes, during which time the Secretary of the
			 Navy shall
				manage such lands.(2)The Secretary of the Interior, during
				the period of the Secretary’s management pursuant to paragraph (1),
			 shall
				manage the Shared Use Area for the purposes specified in section
			 2961a(c) of
				this title in accordance with—(A)the Federal Land Policy and Management
				Act of 1976 (43 U.S.C. 1701 et seq.); and(B)any other applicable law and
				regulations.(3)The Secretary of the Navy, during the
				period of the Secretary’s management pursuant to paragraph (1),
			 shall manage
				the Shared Use Area for the purposes specified in section 2961a(b)
			 of this
				title in accordance with—(A)an integrated natural resources
				management plan prepared and implemented in accordance with title I
			 of the
				Sikes Act (16 U.S.C. 670a et seq.);(B)this title; and(C)the programmatic agreement referred to
				in subsection (a)(3).(c)Public
				access(1)Notwithstanding section
				2933 of this title, the Exclusive Military Use Area shall be closed
			 to all
				public access unless otherwise authorized by the Secretary of the
			 Navy.(2)The Shared Use Area shall be open to
				public recreational use during the period it is under the
			 management of the
				Secretary of the Interior, but only after being determined as
			 suitable for
				public use by the Secretary of the Navy. Any such determination
			 shall not be
				unreasonably withheld.(3)(A)The Secretary of the
				Navy and the Secretary of the Interior, by agreement, shall
			 establish a
				Resource Management Group comprised of representatives of the
			 Departments of
				the Interior and Navy.(B)The Group shall—(i)develop and implement a public
				outreach plan to inform the public of the land uses changes and
			 safety
				restrictions affecting the withdrawn lands; and(ii)advise the Secretaries of the
				Interior and Navy as to all issues associated with the multiple
			 uses of the
				Shared Use Area.(C)The Group shall meet at least once a
				year and shall seek information from relevant California State
			 agencies,
				private off-highway vehicle interest groups, event managers,
			 environmental
				advocacy groups, and others relating to the management and
			 facilitation of
				recreational use within the Shared Use Area.(4)Military training within the Shared
				Use Area shall not be conditioned on, nor shall such training be
			 precluded
				by—(A)the lack of a Department of the
				Interior developed and implemented recreation management plan or
			 land use
				management plan for the Shared Use Area; or(B)any legal or administrative challenge
				to any such recreation management plan or land use plan document.(5)The Shared Use Area shall be managed
				so as not to compromise the ability of the Department of the Navy
			 to conduct
				military training in the Area.(d)Implementation
				agreementThe Secretary of the Interior and the Secretary of the
				Navy shall enter into a written agreement to implement the
			 management
				responsibility relating to the Shared Use Area. The agreement—(1)shall include a
				provision for periodic review of the agreement for its adequacy,
			 effectiveness,
				and need for revision;(2)shall have a
				duration which shall be the same as the period of the withdrawal
			 and
				reservation of lands under this subchapter, but may be amended from
			 time to
				time;(3)may provide for
				the integration of the management plans required of the Secretaries
			 of the
				Interior and Navy by this chapter;(4)may provide for
				delegation to civilian law enforcement personnel of the Department
			 of the Navy
				of the authority of the Secretary of the Interior to enforce the
			 laws relating
				to protection of natural and cultural resources and of fish and
			 wildlife;
				and(5)may provide for
				the Secretaries of the Interior and Navy to share resources in
			 order to most
				efficiently and effectively manage the Shared Use Area.(e)Johnson valley
				off-Highway vehicle recreation area(1)DesignationApproximately
				45,000 acres (as depicted on the map referred to in section 2961a
			 of this
				title) of the existing Bureau of Land Management-designated Johnson
			 Valley
				Off-Highway Vehicle Area that are not withdrawn and reserved for
				defense-related uses by this subchapter, together with the Shared
			 Use Area, are
				hereby designated as the Johnson Valley Off-Highway Vehicle Recreation
				Area.(2)Authorized
				activitiesTo the extent consistent with applicable Federal law
				and regulations and this chapter, any authorized recreation
			 activities and use
				designation in effect on the date of the enactment of this
			 subchapter and
				applicable to the Johnson Valley Off-Highway Vehicle Recreation
			 Area may
				continue, including casual off-highway vehicular use, racing,
			 competitive
				events, rock crawling, training, and other forms of off-highway
				recreation.(3)AdministrationThe
				Secretary of the Interior shall administer the Johnson Valley
			 Off-Highway
				Vehicle Recreation Area (other than that portion consisting of the
			 Shared Use
				Area the management of which is addressed elsewhere in this
			 section) in
				accordance with the Federal Land Policy and Management Act of 1976
			 (43 U.S.C.
				1701 et seq.) and other applicable laws and regulations.(4)TransitIn
				coordination with the Secretary of the Interior, the Secretary of
			 the Navy may
				authorize transit through the Johnson Valley Off-Highway Vehicle
			 Recreation
				Area for defense-related purposes supporting military training
			 (including
				military range management and management of exercise activities)
			 conducted on
				the lands withdrawn and reserved by this subchapter.2961c.Duration of
				withdrawal and reservationThe
				withdrawal and reservation made by this subchapter shall terminate
			 on March 31,
				2039..(b)Compensation to
			 Broadwater County, MontanaThe Secretary of the Army may pay
			 Broadwater County, Montana, a one-time lump sum payment of $1,000,000 to
			 offset
			 the 25-year loss of payments in lieu of taxes provided to the County by
			 the
			 Federal Government for lands withdrawn and reserved by subchapter III of
			 chapter 174 of title 10, United States Code, as added by subsection (a).(c)Termination of
			 prior withdrawalsThe withdrawal and reservation contained in
			 section 803(a) of the California Military Lands Withdrawal and Overflights
			 Act
			 of 1994 is hereby terminated. Notwithstanding such termination, all rules,
			 regulations, orders, permits, and other privileges issued or granted by
			 the
			 Secretary of the Interior or a Secretary concerned with respect to the
			 lands
			 withdrawn and reserved under such section, unless inconsistent with the
			 provisions of chapter 174 of title 10, United States Code, as added by
			 subsection (a), shall remain in force until modified, suspended,
			 overruled, or
			 otherwise changed by that Secretary, by a court of competent jurisdiction,
			 or
			 by operation of law.(d)Clerical
			 amendmentThe table of chapters at the beginning of subtitle A of
			 such title and at the beginning of part IV of such subtitle are each
			 amended by
			 inserting after the item relating to chapter 173 the following new item:174. Land
				  Withdrawals2931.1.Short title; table of
		contents(a)Short
		titleThis Act may be cited
		as the Military Land Withdrawals Act of 2014.(b)Table of
		contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.TITLE I—General ProvisionsSec. 101. General applicability; definitions.Sec. 102. Maps and legal descriptions.Sec. 103. Access restrictions.Sec. 104. Changes in use.Sec. 105. Authorizations for nondefense-related uses.Sec. 106. Brush and range fire prevention and suppression.Sec. 107. Ongoing decontamination.Sec. 108. Water rights.Sec. 109. Hunting, fishing, and trapping.Sec. 110. Limitation on extensions and renewals.Sec. 111. Application for renewal of a withdrawal and reservation.Sec. 112. Limitation on subsequent availability of land for appropriation.Sec. 113. Relinquishment.Sec. 114. Land withdrawals; immunity of the United States.TITLE II—Military land withdrawalsSec. 201. China Lake, California.Sec. 202. Limestone Hills, Montana.Sec. 203. Chocolate Mountain, California.Sec. 204. Twentynine Palms, California.Sec. 205. White Sands Missile Range and Fort Bliss.2.DefinitionsIn this Act:(1)Indian
		tribeThe term Indian tribe has the meaning given
		the term in section 102 of the Federally Recognized Indian Tribe List Act of
		1994 (25 U.S.C. 479a).(2)Manage;
		management(A)InclusionsThe
		terms manage and management include the authority
		to exercise jurisdiction, custody, and control over the land withdrawn and
		reserved by title II.(B)ExclusionsThe
		terms manage and management do not include
		authority for disposal of the land withdrawn and reserved by title II.(3)Secretary
		concernedThe term Secretary concerned
		has the meaning given the term in section 101(a) of title 10, United States Code.IGeneral Provisions101.General
		applicability; definitions(a)Applicability
		of titleThe provisions of this title apply to any withdrawal
		made by this Act.(b)Rules of
		constructionNothing in this
		title assigns management of real property under the administrative jurisdiction
		of the Secretary concerned to the Secretary of the Interior.102.Maps and legal
		descriptions(a)Preparation of
		maps and legal descriptionsAs soon as practicable after the date
		of enactment of this Act, the Secretary of the Interior shall—(1)publish in the
		Federal Register a notice containing the legal description of the land
		withdrawn and reserved by title II; and(2)file
		maps and legal descriptions of the land withdrawn and reserved by title II
		with—(A)the Committee on
		Armed Services and the Committee on Energy and Natural Resources of the Senate;
		and(B)the Committee on
		Armed Services and the Committee on Natural Resources of the House of
		Representatives.(b)Legal
		effectThe maps and legal descriptions filed under subsection
		(a)(2) shall have the same force and effect as if the maps and legal
		descriptions were included in this Act, except that the Secretary of the
		Interior may correct any clerical and typographical errors in the maps and
		legal descriptions.(c)AvailabilityCopies
		of the maps and legal descriptions filed under subsection (a)(2) shall be
		available for public inspection—(1)in
		the appropriate offices of the Bureau of Land Management;(2)in
		the office of the commanding officer of the military installation for which
		the land is withdrawn; and(3)if
		the military installation is under the management of the National Guard, in the
		office of the Adjutant General of the State in which the military installation
		is located.(d)CostsThe
		Secretary concerned shall reimburse the Secretary of the Interior for the costs
		incurred by the Secretary of the Interior in implementing this section.103.Access
		restrictions(a)In
		generalIf the Secretary concerned determines that military
		operations, public safety, or national security require the closure to the
		public of any road, trail, or other portion of land withdrawn and reserved by
		this Act, the Secretary may take such action as the Secretary determines to be
		necessary to implement and maintain the closure.(b)LimitationAny
		closure under subsection (a) shall be limited to the minimum area and duration
		that the Secretary concerned determines are required for the purposes of the
		closure.(c)Consultation
		required(1)In
		generalSubject to paragraph (3), before a closure is implemented
		under this section, the Secretary concerned shall consult with the Secretary of
		the Interior.(2)Indian
		tribeSubject to paragraph (3), if a closure proposed under this
		section may affect access to or use of sacred sites or resources considered to
		be important by an Indian tribe, the Secretary concerned shall consult, at the
		earliest practicable date, with the affected Indian tribe.(3)LimitationNo
		consultation shall be required under paragraph (1) or (2)—(A)if the closure is
		provided for in an integrated natural resources management plan, an
		installation cultural resources management plan, or a land use management plan;
		or(B)in the case of an
		emergency, as determined by the Secretary concerned.(d)NoticeImmediately
		preceding and during any closure implemented under subsection (a), the
		Secretary concerned shall post appropriate warning notices and take other
		appropriate actions to notify the public of the closure.104.Changes in
		use(a)Other uses
		authorizedIn addition to the purposes described in title II,
		the Secretary concerned may authorize the use of land withdrawn and reserved by
		this Act for defense-related purposes.(b)Notice to
		secretary of the interior(1)In
		generalThe Secretary concerned shall promptly notify the
		Secretary of the Interior if the land withdrawn and reserved by this Act is
		used for additional defense-related purposes.(2)RequirementsA
		notification under paragraph (1) shall specify—(A)each additional
		use;(B)the planned
		duration of each additional use; and(C)the extent to
		which each additional use would require that additional or more stringent
		conditions or restrictions be imposed on otherwise-permitted
		nondefense-related uses of the withdrawn and reserved land or portions of
		withdrawn and reserved land.105.Authorizations
		for nondefense-related uses(a)Authorizations
		by the secretary of the interiorSubject to the applicable
		withdrawals under title II, with the consent of the Secretary concerned, the
		Secretary of the Interior may authorize the use, occupancy, or development of
		the land withdrawn and reserved by this Act.(b)Authorizations
		by the secretary concernedThe Secretary concerned may authorize
		the use, occupancy, or development of the land withdrawn and reserved by this Act—(1)for
		a defense-related purpose; or(2)subject to the
		consent of the Secretary of the Interior, for a non-defense-related
		purpose.(c)Form of
		authorizationAn authorization under this section may be provided
		by lease, easement, right-of-way, permit, license, or other instrument
		authorized by law.(d)Prevention of
		drainage of oil or gas resources(1)In
		generalFor the purpose of preventing drainage of oil or gas
		resources, the Secretary of the Interior may lease land otherwise withdrawn
		from operation of the mineral leasing laws and reserved for defense-related
		purposes under this Act, under such terms and conditions as the Secretary
		determines to be appropriate.(2)Consent
		requiredNo surface occupancy may be approved by the Secretary of
		the Interior under this Act without the consent of the Secretary
		concerned.(3)CommunitizationThe
		Secretary of the Interior may unitize or consent to communitization of land
		leased under paragraph (1).(4)RegulationsThe
		Secretary of the Interior may promulgate regulations to implement this
		subsection.106.Brush and
		range fire prevention and suppression(a)Required
		activitiesThe Secretary concerned shall, consistent with any
		applicable land management plan, take necessary precautions to prevent, and
		actions to suppress, brush and range fires occurring as a result of military
		activities on the land withdrawn and reserved by this Act, including fires
		that occur on other
		land that spread from the withdrawn and reserved land.(b)Cooperation of
		secretary of the interior(1)In
		generalAt the request of the Secretary concerned, the Secretary
		of the Interior shall—(A)provide
		assistance in the suppression of fires under subsection (a); and(B)be reimbursed by
		the Secretary concerned for the costs of the Secretary of the Interior in
		providing the assistance.(2)Transfer of
		fundsNotwithstanding section 2215 of title 10, United States
		Code, the Secretary concerned may transfer to the Secretary of the Interior, in
		advance, funds to reimburse the costs of the Department of the Interior in
		providing assistance under this subsection.107.Ongoing
		decontamination(a)In
		generalDuring the period of
		a withdrawal and reservation of land under this Act, the Secretary concerned
		shall maintain a program of decontamination of contamination caused by
		defense-related uses on the withdrawn land—(1)to the extent funds are available to carry
		out this subsection; and(2)consistent with applicable Federal and
		State law.(b)Annual
		reportThe Secretary of
		Defense shall include in the annual report required by section 2711 of title
		10, United States Code, a description of decontamination activities conducted
		under subsection (a)108.Water
		rights(a)No reservation
		of water rightsNothing in this Act—(1)establishes a
		reservation of the United States with respect to any water or water right on
		the land withdrawn and reserved by this Act; or(2)authorizes the
		appropriation of water on the land withdrawn and reserved by this Act, except
		in accordance with applicable State law.(b)Effect on
		previously acquired or reserved water rights(1)In
		generalNothing in this section affects any water rights acquired
		or reserved by the United States before the date of enactment of this
		Act.(2)Authority of
		Secretary concernedThe Secretary concerned may exercise any
		water rights described in paragraph (1).109.Hunting,
		fishing, and trappingSection
		2671 of title 10, United States Code, shall apply to all hunting, fishing, and
		trapping on the land—(1)that is withdrawn and reserved by this Act; and(2)for which management of the land has been
		assigned to the Secretary concerned.110.Limitation on
		extensions and renewalsThe
		withdrawals and reservations established under this Act may not be extended
		or renewed except by a law enacted after the date of enactment of this
		Act.111.Application
		for renewal of a withdrawal and reservationTo
		the extent practicable, not later than 5 years before the date of termination
		of a withdrawal and reservation established by this Act, the Secretary
		concerned shall—(1)notify the
		Secretary of the Interior as to whether the Secretary concerned will have a
		continuing defense-related need for any of the land withdrawn and reserved by
		this Act after the termination date of the withdrawal and reservation;
		and(2)transmit a copy
		of the notice submitted under paragraph (1) to—(A)the Committee on
		Armed Services and the Committee on Energy and Natural Resources of the Senate;
		and(B)the Committee on
		Armed Services and the Committee on Natural Resources of the House of
		Representatives.112.Limitation on
		subsequent availability of land for appropriationOn the termination of a withdrawal and
		reservation by this Act, the previously withdrawn land shall not be open to
		any form of appropriation under the public land laws, including the mining
		laws, the mineral leasing laws, and the geothermal leasing laws, unless the
		Secretary of the Interior publishes in the Federal Register an appropriate
		order specifying the date on which the land shall be—(1)restored to the public domain; and(2)opened for appropriation under the public
		land laws.113.Relinquishment(a)Notice of
		intention To relinquishIf, during the period of withdrawal and
		reservation under this Act, the Secretary concerned decides to relinquish any
		or all of the land withdrawn and reserved by this Act, the Secretary
		concerned shall submit to the Secretary of the Interior notice of the intention
		to relinquish the land.(b)Determination
		of contaminationThe Secretary concerned shall include in the
		notice submitted under subsection (a) a written determination concerning
		whether and to what extent the land that is to be relinquished is contaminated
		with explosive materials or toxic or hazardous substances.(c)Public
		noticeThe Secretary of the Interior shall publish in the Federal
		Register the notice of intention to relinquish the land under this section,
		including the determination concerning the contaminated state of the
		land.(d)Decontamination
		of land To be relinquished(1)Decontamination
		requiredThe Secretary concerned shall decontaminate land subject
		to a notice of intention under subsection (a) to the extent that funds are
		appropriated for that purpose, if—(A)the land subject
		to the notice of intention is contaminated, as determined by the Secretary
		concerned; and(B)the Secretary of
		the Interior, in consultation with the Secretary concerned, determines
		that—(i)decontamination
		is practicable and economically feasible, after taking into consideration the
		potential future use and value of the contaminated land; and(ii)on
		decontamination of the land, the land could be opened to operation of some or
		all of the public land laws, including the mining laws, the mineral leasing
		laws, and the geothermal leasing laws.(2)Alternatives to
		relinquishmentThe Secretary of the Interior shall not be
		required to accept the land proposed for relinquishment under subsection (a),
		if—(A)the Secretary of
		the Interior, after consultation with the Secretary concerned, determines
		that—(i)decontamination
		of the land is not practicable or economically feasible; or(ii)the
		land cannot be decontaminated sufficiently to be opened to operation of some or
		all of the public land laws; or(B)sufficient funds
		are not appropriated for the decontamination of the land.(3)Status of
		contaminated land on terminationIf, because of the contaminated
		state of the land, the Secretary of the Interior declines to accept land
		withdrawn and reserved by this Act that has been proposed for relinquishment,
		or if at the expiration of the withdrawal and reservation made by this Act,
		the Secretary of the Interior determines that a portion of the land withdrawn
		and reserved by this Act is contaminated to an extent that prevents opening
		the contaminated land to operation of the public land laws—(A)the Secretary
		concerned shall take appropriate steps to warn the public of—(i)the
		contaminated state of the land; and(ii)any
		risks associated with entry onto the land;(B)after the
		expiration of the withdrawal and reservation under this Act, the Secretary
		concerned shall undertake no activities on the contaminated land, except for
		activities relating to the decontamination of the land; and(C)the Secretary
		concerned shall submit to the Secretary of the Interior and Congress a report
		describing—(i)the
		status of the land; and(ii)any
		actions taken under this paragraph.(e)Revocation
		authority(1)In
		generalIf the Secretary of the Interior determines that it is in
		the public interest to accept the land proposed for relinquishment under
		subsection (a), the Secretary of the Interior may order the revocation of a
		withdrawal and reservation established by this Act.(2)Revocation
		orderTo carry out a revocation under paragraph (1), the
		Secretary of the Interior shall publish in the Federal Register a revocation
		order that—(A)terminates the
		withdrawal and reservation;(B)constitutes
		official acceptance of the land by the Secretary of the Interior; and(C)specifies the
		date on which the land will be opened to the operation of some or all of the
		public land laws, including the mining laws.(f)Acceptance by
		secretary of the interior(1)In
		generalNothing in this section requires the Secretary of the
		Interior to accept the land proposed for relinquishment if the Secretary
		determines that the land is not suitable for return to the public
		domain.(2)NoticeIf
		the Secretary makes a determination that the land is not suitable for return to
		the public domain, the Secretary shall provide notice of the determination to
		Congress.114.Land
		withdrawals; immunity of the United StatesThe United States and officers and employees
		of the United States shall be held harmless and shall not be liable for any
		injuries or damages to persons or property incurred as a result of any mining
		or mineral or geothermal leasing activity or other authorized
		nondefense-related activity conducted on land withdrawn and reserved by this Act.IIMilitary land withdrawals201.China Lake,
		California(a)Withdrawal and
		reservation(1)WithdrawalSubject
		to valid existing rights and except as otherwise provided in this section, the
		public land (including the interests in land) described in paragraph (2), and
		all other areas within the boundary of the land depicted on the map described
		in that paragraph that may become subject to the operation of the public land
		laws, is withdrawn from all forms of appropriation under the public land laws
		(including the mining laws and the mineral leasing laws).(2)Description of
		landThe public land (including interests in land) referred to in
		paragraph (1) is the Federal land located within the boundaries of the Naval
		Air Weapons Station China Lake, comprising approximately 1,045,000 acres in
		Inyo, Kern, and San Bernardino Counties, California, as generally depicted on
		the maps entitled Naval Air Weapons Station China Lake
		Withdrawal—Renewal, North Range, and South Range, dated March 18, 2013, and
		filed in accordance with section 102.(3)ReservationThe
		land withdrawn by paragraph (1) is reserved for use by the Secretary of the
		Navy for the following purposes:(A)Use as a
		research, development, test, and evaluation laboratory.(B)Use as a range
		for air warfare weapons and weapon systems.(C)Use as a
		high-hazard testing and training area for aerial gunnery, rocketry, electronic
		warfare and countermeasures, tactical maneuvering and air support, and directed
		energy and unmanned aerial systems.(D)Geothermal
		leasing, development, and related power production activities.(E)Other
		defense-related purposes consistent with the purposes described in
		subparagraphs (A) through (D) and authorized under section 104.(b)Management of
		withdrawn and reserved land(1)Management by
		the secretary of the interior(A)In
		generalExcept as provided in paragraph (2), during the period of
		the withdrawal and reservation of land by this section, the Secretary of the
		Interior shall manage the land withdrawn and reserved by this section in
		accordance with—(i)this
		Act;(ii)the
		Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
		and(iii)any
		other applicable law.(B)Authorized
		activitiesTo the extent consistent with applicable law and
		Executive orders, the land withdrawn by this section may be managed in a manner
		that permits the following activities:(i)Grazing.(ii)Protection of
		wildlife and wildlife habitat.(iii)Preservation of
		cultural properties.(iv)Control of
		predatory and other animals.(v)Recreation and
		education.(vi)Prevention and
		appropriate suppression of brush and range fires resulting from non-military
		activities.(vii)Geothermal
		leasing and development and related power production activities.(C)Nondefense
		usesAll nondefense-related uses of the land withdrawn by this
		section (including the uses described in subparagraph (B)), shall be subject to
		any conditions and restrictions that the Secretary of the Interior and the
			 Secretary of the Navy jointly determine
		to be necessary to permit the defense-related use of the land for the purposes
		described in this section.(D)Issuance of
		Leases(i)In
		generalThe Secretary of the Interior shall be responsible for
		the issuance of any lease, easement, right-of-way, permit, license, or other
		instrument authorized by law with respect to any activity that involves geothermal
			 resources on—(I)the
		land withdrawn and reserved by this section; and(II)any
		other land not under the administrative jurisdiction of the Secretary of the
		Navy.(ii)Consent
		requiredAny authorization issued under clause (i) shall—(I)only
		be issued with the consent of the Secretary of the Navy; and(II)be
		subject to such conditions as the Secretary of the Navy may require with
		respect to the land withdrawn and reserved by this section.(2)Assignment to
		the Secretary of the navy(A)In
		generalThe Secretary of the Interior may assign the management
		responsibility, in whole or in part, for the land withdrawn and reserved by
		this section to the Secretary of the Navy.(B)Applicable lawOn
		assignment of the management responsibility under subparagraph (A), the
		Secretary of the Navy shall manage the land in accordance with—(i)this
		Act;(ii)title
		I of the Sikes Act (16 U.S.C. 670a et seq.);(iii)the
		Federal Land Policy and Management Act of
		1976 (43 U.S.C. 1701 et seq.);(iv)cooperative
		management arrangements entered into by the Secretary of the Interior and the
		Secretary of the Navy; and(v)any other applicable law.(3)Geothermal
		resources(A)In generalNothing in this section or section 105
		affects—(i)geothermal leases
		issued by the Secretary of the Interior before the date of enactment of this
		Act; or(ii)the
		responsibility of the Secretary of the Interior to administer and manage the
		leases described in clause (i), consistent with the provisions of this
		section.(B)Authority of
		the Secretary of the InteriorNothing in this section or any
		other provision of law prohibits the Secretary of the Interior from issuing,
		subject to the concurrence of the Secretary of the Navy, and administering any
		lease under the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.) and any
		other applicable law for the development and use of geothermal steam and
		associated geothermal resources on the land withdrawn and reserved by this
		section.(C)Applicable
		lawNothing in this section affects the geothermal exploration
		and development authority of the Secretary of the Navy under section 2917 of
		title 10, United States Code, with respect to the land withdrawn and reserved
		by this section, except that the Secretary of the Navy shall be required to
		obtain the concurrence of the Secretary of the Interior before taking action
		under section 2917 of title 10, United States Code.(D)Navy
		contractsOn the expiration of the withdrawal and reservation of
		land under this section or the relinquishment of the land, any Navy contract
		for the development of geothermal resources at Naval Air Weapons Station, China
		Lake, in effect on the date of the expiration or relinquishment shall remain in
		effect, except that the Secretary of the Interior, with the consent of the
		Secretary of the Navy, may offer to substitute a standard geothermal lease for
		the contract.(E)Concurrence of
		Secretary of the navy requiredAny lease issued under section
		105(d) with respect to land withdrawn and reserved by this section shall
		require the concurrence of the Secretary of the Navy, if—(i)the Secretary of the Interior anticipates the surface occupancy of the withdrawn land; or(ii)the Secretary
		of the Interior determines that the
		proposed lease may interfere with geothermal resources on the land.(4)Wild horses and
		burros(A)In
		generalThe Secretary of the Navy—(i)shall
		be responsible for the management of wild horses and burros located on the land
		withdrawn and reserved by this section; and(ii)may
		use helicopters and motorized vehicles for the management of the wild horses
		and burros.(B)RequirementsThe
		activities authorized under subparagraph (A) shall be conducted in accordance
		with laws applicable to the management of wild horses and burros on public
		land.(C)AgreementThe
		Secretary of the Interior and the Secretary of the Navy shall enter into an
		agreement for the implementation of the management of wild horses and burros
		under this paragraph.(5)Continuation of
		existing agreementThe agreement between the Secretary of the
		Interior and the Secretary of the Navy entered into before the date of enactment of
			 this Act under section 805 of the California Military Lands
		Withdrawal and Overflights Act of 1994 (Public Law 103–433; 108 Stat. 4503)
		shall continue in effect until the earlier of—(A)the date on which
		the Secretary of the Interior and the Secretary of the Navy enter into a new
		agreement; or(B)the date that is
		1 year after the date of enactment of this Act.(6)Cooperation in
		development of management plan(A)In
		generalThe Secretary of the Navy and the Secretary of the
		Interior shall update and maintain cooperative arrangements concerning land
		resources and land uses on the land withdrawn and reserved by this
		section.(B)RequirementsA
		cooperative arrangement entered into under subparagraph (A) shall—(i)focus
		on and apply to sustainable management and protection of the natural and
		cultural resources and environmental values found on the withdrawn and reserved
		land, consistent with the defense-related purposes for which the land is
		withdrawn and reserved; and(ii)include a
		comprehensive land use management plan that—(I)integrates and is
		consistent with any applicable law, including—(aa)title I
		of the Sikes Act (16 U.S.C. 670a et seq.); and(bb)the
		Federal Land Policy and Management Act of
		1976 (43 U.S.C. 1701 et seq.); and(II)shall be—(aa)annually
		reviewed by the Secretary of the Navy and the Secretary of the Interior;
		and(bb)updated,
		as the Secretary of the Navy and the Secretary of the Interior determine to be
		necessary—(AA)to
		respond to evolving management requirements; and(BB)to
		complement the updates of other applicable land use and resource management and
		planning.(7)Implementing
		agreement(A)In
		generalThe Secretary of the Interior and the Secretary of the
		Navy may enter into a written agreement to implement the comprehensive land use
		management plan developed under paragraph (6)(B)(ii).(B)ComponentsAn
		agreement entered into under subparagraph (A)—(i)shall
		be for a duration that is equal to the period of the withdrawal and reservation
		of land under this section; and(ii)may
		be amended from time to time.(c)Termination of
		prior withdrawals(1)In
		generalSubject to paragraph
		(2), the withdrawal and reservation under section 803(a) of the California
		Military Lands Withdrawal and Overflights Act of 1994 (Public Law 103–433; 108
		Stat. 4502) is terminated.(2)LimitationNotwithstanding the termination under
		paragraph (1), all rules, regulations, orders, permits, and other privileges
		issued or granted by the Secretary of the Interior or the Secretary of the Navy
		with respect to the land withdrawn and reserved under that section, unless
		inconsistent with the provisions of this section, shall remain in force until
		modified, suspended, overruled, or otherwise changed by—(A)the Secretary of the Interior or the
		Secretary of the Navy (as applicable);(B)a court of competent jurisdiction;
		or(C)operation of law.(d)Duration of
		withdrawal and reservationThe withdrawal and reservation made by this
		section terminate on March 31, 2039.202.Limestone
		Hills, Montana(a)Withdrawal and
			 reservation of public land for Limestone Hills Training Area, Montana(1)WithdrawalSubject to valid existing rights and except
			 as otherwise provided in this section, the public land (including the
			 interests in land) described in
			 paragraph (3), and all other areas within the boundaries of the land as
			 depicted on the map provided for by paragraph (4) that may become subject
			 to
			 the operation of the public land laws, is withdrawn from all forms of
			 appropriation under the public land laws (including the mining laws, the
			 mineral leasing laws, and the geothermal leasing laws).(2)Reservation;
			 purposeSubject to the
			 limitations and restrictions contained in subsection (c), the public land
			 withdrawn
			 by paragraph (1) is reserved for use by the Secretary of the Army for the
			 following purposes:(A)The conduct of training for active and
			 reserve components of the Armed Forces.(B)The construction,
			 operation, and maintenance of organizational support and maintenance
			 facilities
			 for component units conducting training.(C)The conduct of training by the Montana
			 Department of Military Affairs, provided that the training does not
			 interfere with
			 the purposes specified in subparagraphs (A) and (B).(D)The conduct of training by State and local
			 law enforcement agencies, civil defense organizations, and public
			 education
			 institutions, provided that the training does not interfere with the
			 purposes specified in subparagraphs (A) and (B).(E)Other
			 defense-related purposes consistent with the purposes specified in
			 subparagraphs (A) through (D).(3)Description of landThe public land
			 (including the interests in land) referred to in paragraph (1) comprises
			 approximately 18,644 acres in Broadwater County, Montana, generally
			 depicted
			 as Proposed Land Withdrawal on the map entitled Limestone
			 Hills Training Area Land Withdrawal and dated April 10, 2013.(4)Indian
			 tribes(A)In generalNothing in this Act
			 alters any rights reserved for an Indian tribe for
			 tribal use of the public land withdrawn by paragraph (1) by treaty or
			 Federal
			 law.(B)Consultation requiredThe Secretary of the Army shall consult with any Indian tribes in the
			 vicinity of the public land withdrawn by paragraph (1) before taking any
			 action within the
			 public land affecting tribal rights or cultural resources
			 protected by treaty or Federal law.(b)Management of
			 withdrawn and reserved landDuring the period of the withdrawal and
			 reservation specified in subsection (e), the Secretary of the Army shall
			 manage the
			 public land withdrawn by paragraph (1) of subsection (a) for the purposes
			 specified in paragraph (2) of that subsection, subject to the limitations
			 and restrictions contained in
			 subsection (c).(c)Special rules
			 governing minerals management(1)Indian Creek
			 Mine(A)In
			 generalOf the land
			 withdrawn by subsection (a)(1), locatable mineral activities in the
			 approved Indian
			 Creek Mine plan of operations, MTM–78300, shall be regulated in accordance
			 with subparts 3715 and 3809 of title 43, Code of Federal Regulations.(B)Restrictions on
			 Secretary of the Army(i)In generalThe Secretary of the Army shall make no
			 determination that the disposition of, or exploration for, minerals as
			 provided
			 for in the approved plan of operations described in subparagraph (A) is
			 inconsistent with the defense-related
			 uses of the land withdrawn under this section.(ii)CoordinationThe coordination of
			 the disposition of and exploration for minerals with defense-related uses
			 of
			 the land shall be determined in accordance with procedures in an agreement
			 provided
			 for under paragraph (3).(2)Removal of
			 unexploded ordnance on land to be mined(A)Removal
			 activities(i)In generalSubject to the
			 availability of funds appropriated for such purpose, the Secretary of the
			 Army
			 shall remove unexploded ordnance on land withdrawn by subsection (a)(1)
			 that is
			 subject to mining under paragraph (1), consistent with applicable Federal
			 and
			 State law.(ii)PhasesThe Secretary of the Army may provide for the removal of unexploded
			 ordnance in phases to accommodate the development of the Indian Creek Mine
			 under paragraph (1).(B)Report on
			 removal activities(i)In generalThe
			 Secretary of the Army shall annually submit to the Secretary of the
			 Interior a
			 report regarding any unexploded ordnance removal activities conducted
			 during the previous
			 fiscal year in accordance with this paragraph.(ii)InclusionsThe report under clause (i) shall
			 include—(I)a description of the amounts expended for unexploded ordnance removal on the land withdrawn by
			 subsection (a)(1) during the period covered by the report; and(II)the identification
			 of the land cleared of unexploded ordnance and approved for mining
			 activities
			 by the Secretary of the Interior under this paragraph.(3)Implementation
			 agreement for mining activities(A)In generalThe Secretary of the Interior and the
			 Secretary of the Army shall enter into an agreement to implement this
			 subsection
			 with respect to the coordination of defense-related uses and mining and
			 the ongoing
			 removal of unexploded ordnance.(B)DurationThe duration of an agreement entered into under subparagraph (A) shall be equal to  the period of
			 the withdrawal under subsection (a)(1), but may be amended from time
			 to time.(C)RequirementsThe agreement shall provide the following:(i)That Graymont
			 Western US, Inc., or any successor or assign of the approved Indian Creek
			 Mine
			 mining plan of operations, MTM–78300, shall be invited to be a party to
			 the
			 agreement.(ii)Provisions regarding the day-to-day
			 joint-use of the Limestone Hills Training Area.(iii)Provisions addressing periods during which military and
			 other authorized uses of the withdrawn land will occur.(iv)Provisions
			 regarding when and where military use or training with explosive material
			 will
			 occur.(v)Provisions
			 regarding the scheduling of training activities conducted within the
			 withdrawn land that restrict mining activities.(vi)Procedures for deconfliction with
			 mining operations, including parameters for notification and resolution of
			 anticipated changes to the schedule.(vii)Procedures for
			 access through mining operations covered by this section to training areas
			 within the boundaries of the Limestone Hills Training Area.(viii)Procedures for
			 scheduling of the removal of unexploded ordnance.(4)Existing
			 memorandum of agreementUntil
			 the date on which the agreement  under paragraph (3) becomes effective,
			 the
			 compatible joint use of the land withdrawn and reserved by subsection
			 (a)(1) shall be
			 governed, to the extent compatible, by the terms of the 2005 Memorandum of
			 Agreement among the Montana Army National Guard, Graymont Western US,
			 Inc., and
			 the Bureau of Land Management.(d)Grazing(1)Issuance and
			 administration of permits and leasesThe Secretary of the Interior shall manage the issuance and administration of grazing
			 permits and leases, including the renewal of permits and leases, on the
			 public land withdrawn by
			 subsection (a)(1), consistent with all
			 applicable laws (including regulations) and policies of the Secretary of
			 the Interior
			 relating to the permits and leases.(2)Safety
			 requirementsWith respect to
			 any grazing permit or lease issued after the date of enactment of this Act
			 for land withdrawn by subsection (a)(1), the Secretary of the Interior and
			 the
			 Secretary of the Army shall jointly establish procedures that—(A)are consistent
			 with Department of the Army explosive and range safety standards; and(B)provide for the safe use of the withdrawn land.(3)AssignmentThe Secretary of the Interior may, with the
			 agreement of the Secretary of the Army, assign the authority to issue and
			 to
			 administer grazing permits and leases to the Secretary of the Army, except
			 that
			 the assignment may not include the authority to discontinue grazing on the
			 land withdrawn by subsection (a)(1).(e)Duration of
			 withdrawal and reservationThe
			 withdrawal of public land by subsection (a)(1) shall terminate on March
			 31,
			 2039.203.Chocolate
		Mountain, California(a)Withdrawal and
		reservation(1)WithdrawalSubject
		to valid existing rights and except as otherwise provided in this section, the
		public land (including the interests in land) described in paragraph (2), and
		all other areas within the boundary of the land depicted on the map described
		in that paragraph that become subject to the operation of the public land laws,
		is withdrawn from all forms of appropriation under the public land laws (including
			 the mining laws, the mineral leasing laws, and the geothermal leasing
		laws).(2)Description of
		landThe public land (including the interests in land) referred
		to in paragraph (1) is the Federal land comprising approximately 228,324 acres
		in Imperial and Riverside Counties, California, generally depicted on the map
		entitled Chocolate Mountain Aerial Gunnery Range—Administration's Land Withdrawal Legislative Proposal Map, dated October 30, 2013, and filed in accordance with section 102.(3)ReservationThe
		land withdrawn by paragraph (1) is reserved for use by the Secretary of the
		Navy for the following purposes:(A)Testing and
		training for aerial bombing, missile firing, tactical maneuvering, and air
		support.(B)Small unit ground
		forces training, including artillery firing, demolition activities, and small
		arms field training.(C)Other
		defense-related purposes consistent with the purposes that are—(i)described in
		subparagraphs (A) and (B); and(ii)authorized under
		section 104.(b)Management of
		withdrawn and reserved land(1)Management by
		the secretary of the interiorExcept as provided in paragraph
		(2), during the period of the withdrawal and reservation of land by this
		section, the Secretary of the Interior shall manage the land withdrawn and
		reserved by this section in accordance with—(A)this
		Act;(B)the Federal Land
		Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and(C)any other
		applicable law.(2)Assignment of
		management to the secretary of the navy(A)In
		generalThe Secretary of the Interior may assign the management
		responsibility, in whole or in part, for the land withdrawn and reserved by
		this section to the Secretary of the Navy.(B)AcceptanceIf
		the Secretary of the Navy accepts the assignment of responsibility under
		subparagraph (A), the Secretary of the Navy shall manage the land in accordance
		with—(i)this
		Act;(ii)title
		I of the Sikes Act (16 U.S.C. 670a et seq.); and(iii)any
		other applicable law.(3)Implementing
		agreementThe Secretary of the Interior and the Secretary of the
		Navy may enter into a written agreement—(A)that implements
		the assignment of management responsibility under paragraph (2);(B)the duration of
		which shall be equal to the period of the withdrawal and reservation of the
		land under this section; and(C)that may be
		amended from time to time.(4)Access
		agreementThe Secretary of the Interior and the Secretary of the
		Navy may enter into a written agreement to address access to and maintenance of
		Bureau of Reclamation facilities located within the boundary of the Chocolate
		Mountain Aerial Gunnery Range.(c)AccessNotwithstanding section 103, the land
		withdrawn and reserved by this section (other than the land comprising the
		Bradshaw Trail) shall be—(1)closed to the public and all uses (other
		than the uses authorized by subsection (a)(3) or under section 104); and(2)subject to any conditions and restrictions
		that the Secretary of the Navy determines to be necessary to prevent any
		interference with the uses authorized by subsection (a)(3) or under section
		104.(d)Duration of
		withdrawal and reservationThe withdrawal and reservation made by this
		section terminates on March 31, 2039.204.Twentynine
		Palms, California(a)Withdrawal and
		reservation(1)WithdrawalSubject
		to valid existing rights and except as otherwise provided in this section, the
		public land (including the interests in land) described in paragraph (2), and
		all other areas within the boundary of the land depicted on the map described
		in that paragraph that may become subject to the operation of the public land
		laws, is withdrawn from all forms of appropriation under the public land laws,
		including the mining laws, the mineral leasing laws, and the geothermal leasing
		laws.(2)Description of
		landThe public land (including the interests in land) referred
		to in paragraph (1) is the Federal land comprising approximately 150,928 acres
		in San Bernardino County, California, generally depicted on the map entitled MCAGCC 29 Palms Expansion Map, dated November 13, 2013 (3 sheets), and filed in accordance with section 102,
		which are divided into the following 2 areas:(A)The Exclusive
		Military Use Area, divided into 4 areas, consisting of—(i)1 area
		to the west of the Marine Corps Air Ground Combat Center, consisting of
		approximately 91,293 acres;(ii)1 area
		south of the Marine Corps Air Ground Combat Center, consisting of approximately
		19,704 acres; and(iii)2
		other areas, each measuring approximately 300 meters square (approximately 22
			 acres), located inside the
		boundaries of the Shared Use Area described in subparagraph (B), totaling
			 approximately 44 acres.(B)The Shared Use
		Area, consisting of approximately 40,931 acres.(3)Reservation for
		Secretary of the NavyThe land withdrawn by paragraph (2)(A) is
		reserved for use by the Secretary of the Navy for the following
		purposes:(A)Sustained,
		combined arms, live-fire, and maneuver field training for large-scale Marine
		air ground task forces.(B)Individual and
		unit live-fire training ranges.(C)Equipment and
		tactics development.(D)Other
		defense-related purposes that are—(i)consistent with
		the purposes described in subparagraphs (A) through (C); and(ii)authorized under
		section 104.(4)Reservation for
		secretary of the interiorThe land withdrawn by paragraph (2)(B)
		is reserved—(A)for use by the
		Secretary of the Navy for the purposes described in paragraph (3); and(B)for use by the
		Secretary of the Interior for the following purposes:(i)Public
		recreation—(I)during any period
		in which the land is not being used for military training; and(II)as
		determined to be suitable for public use.(ii)Natural
		resources conservation.(b)Management of
		withdrawn and reserved land(1)Management by
		the secretary of the navyExcept as provided in paragraph (2),
		during the period of withdrawal and reservation of land by this section, the
		Secretary of the Navy shall manage the land withdrawn and reserved by this
		section for the purposes described in subsection (a)(3), in accordance
		with—(A)an integrated
		natural resources management plan prepared and implemented under title I of the
		Sikes Act (16 U.S.C. 670a et seq.);(B)this Act;(C)a
		programmatic agreement between the Marine Corps and the California State
		Historic Preservation Officer regarding operation, maintenance, training, and
		construction at the United States Marine Air Ground Task Force Training
		Command, Marine Corps Air Ground Combat Center, Twentynine Palms,
		California; and(D)any other applicable law.(2)Management by
		the secretary of the interior(A)In
		generalExcept as provided in subparagraph (B), during the period
		of withdrawal and reservation of land by this section, the Secretary of the
		Interior shall manage the area described in subsection (a)(2)(B).(B)ExceptionTwice
		a year during the period of withdrawal and reservation of land by this section,
		there shall be a 30-day period during which the Secretary of the Navy
		shall—(i)manage
		the area described in subsection (a)(2)(B); and(ii)exclusively use
		the area described in subsection (a)(2)(B) for military training
		purposes.(C)Applicable
		lawThe Secretary of the Interior, during the period of the
		management by the Secretary of the Interior under subparagraph (A), shall
		manage the area described in subsection (a)(2)(B) for the purposes described in
		subsection (a)(4), in accordance with—(i)the
		Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
		and(ii)any
		other applicable law.(D)Secretary of
		the Navy(i)In generalThe Secretary of the Navy, during the period of the
		management by the Secretary of the Navy under subparagraph (A), shall manage
		the area described in subsection (a)(2)(B) for the purposes described in
		subsection (a)(3), in accordance with—(I)an
		integrated natural resources management plan prepared and implemented in
		accordance with title I of the Sikes Act (16 U.S.C. 670a et seq.);(II)this
		Act;(III)the
		programmatic agreement described in paragraph (1)(C); and(IV)any other applicable law.(ii)LimitationThe Department of the Navy shall not fire dud-producing ordnance onto the land withdrawn by
			 subsection (a)(2)(B).(3)Public
		access(A)In
		generalNotwithstanding section 103, the area described in
		subsection (a)(2)(A) shall be closed to all public access unless otherwise
		authorized by the Secretary of the Navy.(B)Public
		recreational use(i)In
		generalThe area described in subsection (a)(2)(B) shall be open
		to public recreational use during the period in which the area is under the
		management of the Secretary of the Interior, if there is a determination by the
		Secretary of the Navy that the area is suitable for public use.(ii)DeterminationA
		determination of suitability under clause (i) shall not be withheld without a
		specified reason.(C)Resource
		management group(i)In
		generalThe Secretary of the Navy and the Secretary of the
		Interior, by agreement, shall establish a Resource Management Group comprised
		of representatives of the Departments of the Interior and Navy.(ii)DutiesThe
		Resource Management Group established under clause (i) shall—(I)develop and
		implement a public outreach plan to inform the public of the land uses changes
		and safety restrictions affecting the land; and(II)advise the
		Secretary of the Interior and the Secretary of the Navy with respect to the
		issues associated with the multiple uses of the area described in subsection
		(a)(2)(B).(iii)MeetingsThe
		Resource Management Group established under clause (i) shall—(I)meet
		at least once a year; and(II)solicit input
		from relevant State agencies, private off-highway vehicle interest groups,
		event managers, environmental advocacy groups, and others relating to the
		management and facilitation of recreational use within the area described in
		subsection (a)(2)(B).(D)Military
		training(i)Not
		conditionalMilitary training within the area described in
		subsection (a)(2)(B) shall not be conditioned on, or precluded by—(I)the
		lack of a recreation management plan or land use management plan for the area
		described in subsection (a)(2)(B) developed and implemented by the Secretary of
		the Interior; or(II)any
		legal or administrative challenge to a recreation management plan or land use
		plan developed under subclause (I).(ii)ManagementThe
		area described in subsection (a)(2)(B) shall be managed in a manner that does
		not compromise the ability of the Department of the Navy to conduct military
		training in the area.(4)Implementation
		agreement(A)In
		generalThe Secretary of the Interior and the Secretary of the
		Navy shall enter into a written agreement to implement the management
		responsibilities of the respective Secretaries with respect to the area
		described in subsection (a)(2)(B).(B)ComponentsThe
		agreement entered into under subparagraph (A)—(i)shall
		be of a duration that is equal to the period of the withdrawal and reservation
		of land under this section;(ii)may
		be amended from time to time;(iii)may
		provide for the integration of the management plans required of the Secretary
		of the Interior and the Secretary of the Navy by this section;(iv)may
		provide for delegation to civilian law enforcement personnel of the Department
		of the Navy of the authority of the Secretary of the Interior to enforce the
		laws relating to protection of natural and cultural resources and fish and
		wildlife; and(v)may
		provide for the Secretary of the Interior and the Secretary of the Navy to
		share resources so as to most efficiently and effectively manage the area
		described in subsection (a)(2)(B).(5)Johnson valley
		off-Highway vehicle recreation area(A)DesignationThe
		following areas are designated as the Johnson Valley Off-Highway Vehicle
		Recreation Area:(i)Approximately
		45,000 acres (as depicted on the map referred to in subsection (a)(2)) of the
		existing Bureau of Land Management-designated Johnson Valley Off-Highway
		Vehicle Area that is not withdrawn and reserved for defense-related uses by
		this section.(ii)The
		area described in subsection (a)(2)(B).(B)Authorized
		activitiesTo the extent consistent with applicable Federal law
		(including regulations) and this section, any authorized recreation activities
		and use designation in effect on the date of enactment of this Act and
		applicable to the Johnson Valley Off-Highway Vehicle Recreation Area may
		continue, including casual off-highway vehicular use and recreation.(C)AdministrationThe
		Secretary of the Interior shall administer the Johnson Valley Off-Highway
		Vehicle Recreation Area (other than the portion of the area described in
		subsection (a)(2)(B) that is being managed in accordance with the other
		provisions of this section), in accordance with—(i)the
		Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
		and(ii)any
		other applicable law.(D)TransitIn
		coordination with the Secretary of the Interior, the Secretary of the Navy may
		authorize transit through the Johnson Valley Off-Highway Vehicle Recreation
		Area for defense-related purposes supporting military training (including
		military range management and management of exercise activities) conducted on
		the land withdrawn and reserved by this section.(c)Duration of
		withdrawal and reservationThe withdrawal and reservation made by this
		section terminate on March 31, 2039.205.White Sands
		Missile Range and Fort Bliss(a)Withdrawal(1)In
		generalSubject to valid existing rights and paragraph (3), the
		Federal land described in paragraph (2) is withdrawn from—(A)entry,
		appropriation, and disposal under the public land laws;(B)location, entry,
		and patent under the mining laws; and(C)operation of the
		mineral leasing, mineral materials, and geothermal leasing laws.(2)Description of
		Federal landThe Federal land referred to in paragraph (1)
		consists of—(A)the approximately
		5,100 acres of land depicted as Parcel 1 on the map entitled
		White Sands Missile Range/Fort Bliss/BLM Land Transfer and
		Withdrawal and dated April 3, 2012 (referred to in this section as the
		map);(B)the approximately
		37,600 acres of land depicted as Parcel 2, Parcel
		3, and Parcel 4 on the map; and(C)any land or
		interest in land that is acquired by the United States within the boundaries of
		the parcels described in subparagraph (B).(3)LimitationNotwithstanding
		paragraph (1), the land depicted as Parcel 4 on the map is not
		withdrawn for purposes of the issuance of oil and gas pipeline
		rights-of-way.(b)ReservationThe
		Federal land described in subsection (a)(2)(A) is reserved for use by the
		Secretary of the Army for military purposes in accordance with Public Land
		Order 833, dated May 27, 1952 (17 Fed. Reg. 4822).(c)Revocation of withdrawalEffective on the date of enactment of this Act—(1)Public Land Order 833, dated May 21, 1952 (17 Fed. Reg. 4822), is revoked with respect to the
			 approximately 2,050 acres of land generally depicted as Parcel 2 on the map; and(2)the land described in paragraph (1) shall be managed by the Secretary of the Interior as public
			 land, in accordance with—(A)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and(B)any other applicable laws.May 14, 2014Reported with an amendment